J-A02041-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

CLARA BROCK                                     IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellant

                    v.

AXA EQUITABLE LIFE INSURANCE
COMPANY, CHRISTOPHER CONDRON,
ANDERS MALMSTROM, EILEEN STASSA,
MARY THOMAS, DANIEL J. ZUCKER,
DRINKER BIDDLE & REACH, AND
MARSHALL DENNEHEY WAGNER
COLEMAN & GOGGIN

                         Appellees                   No. 1687 EDA 2014


                Appeal from the Orders Entered April 23, 2014
            In the Court of Common Pleas of Philadelphia County
            Civil Division at No: February Term, No. 2014 00855


BEFORE: PANELLA, J., LAZARUS, J., and WECHT, J.

MEMORANDUM BY PANELLA, J.                             FILED APRIL 17, 2015

      Appellant, Clara Brock, appeals pro se from the orders of the

Philadelphia Court of Common Pleas, Civil Division, granting Appellees’

motion to dismiss; dismissing Appellees Daniel J. Zucker, Esq., and Marshall

Dennehey Warner Coleman & Goggin from this matter with prejudice; and

barring Appellant from future litigation without leave of court. We affirm.

      Brock appeals from the dismissal of her third pro se action filed against

the same parties alleging extrinsic fraud in the maintenance of her whole

term life insurance policy. This allegation is related to the same claims she

raised against the same parties in two prior actions.        The first action,
J-A02041-15



commenced on February 9, 2011, was filed against Appellee AXA based on

claims of breach of contract and misrepresentation about her life insurance

policy. It was dismissed after a bench trial. Her second action, commenced

October 22, 2012, was filed against all Appellees and was based on claims of

fraud, perjury, conspiracy to commit perjury, and judge tampering. That

action was dismissed with prejudice after the trial court granted Appellees’

motion for summary judgment. For a more detailed recitation of the facts

and procedural history leading up to this appeal, we direct the parties to the

trial court’s detailed Pa.R.A.P. 1925(a) opinion.   See Trial Court Opinion,

dated 7/25/14, at 1-6.

       Brock avers here that the trial court erred in dismissing her case and

barring her from further filings. She does not state a basis for the error, but

summarily concludes, after reiterating her various allegations of fraud

committed by Appellees, that the trial court order “must be rendered void,

vacated.” Appellant’s Brief at 13.

       We need not reach the merits of Brock’s contention. Her appellate brief

consists of general statements unsupported by discussion or citation to any

legal authority as required by Pa.R.A.P. 2119.1

____________________________________________


1
  Rule 2119(a) of the Pennsylvania Rules of Appellate Procedure provides:
“The argument shall be divided into as many parts as there are questions to
be argued; and shall have ... such discussion and citation of authorities as
are deemed pertinent.



                                           -2-
J-A02041-15


       The Rules of Appellate Procedure state unequivocally that each
       question an appellant raises is to be supported by discussion and
       analysis of pertinent authority. Appellate arguments which fail to
       adhere to these rules may be considered waived, and arguments
       which are not appropriately developed are waived. Arguments
       not appropriately developed include those where the party has
       failed to cite any authority in support of a contention. This Court
       will not act as counsel and will not develop arguments on behalf
       of an appellant. [M]ere issue spotting without analysis or legal
       citation to support an assertion precludes our appellate review of
       [a] matter.

Coulter v. Ramsden, 94 A.3d 1080, 1088-89 (Pa. Super. 2014), appeal

denied, 403 WAL 2014 (Pa. filed Dec. 10, 2014) (internal citations and

quotation marks omitted).

       Brock has failed to provide meaningful discussion of or citation to

statutory or case law, and she has not otherwise developed or analyzed any

issues that could be manifest in her allegations of fraud and trial court error.

“The lack of analysis precludes meaningful appellate review.” Id. at 1089.

Because Brock fails to provide any discussion of legal authority or even a

coherent argument enabling us to determine the basis for her appeal, we

conclude Brock’s appeal is waived.2

____________________________________________


2
  “A pro se litigant is granted the same rights, privileges and considerations
as those accorded a party represented by counsel; however, pro se status
does not entitle a party to any particular advantage because of his or her
lack of legal training.” First Union Mortg. Corp. v. Frempong, 744 A.2d
327, 333 (Pa. Super. 1999) (citation omitted). We have warned that “any
person choosing to represent h[er]self in a legal proceeding must, to a
reasonable extent, assume that h[er] lack of expertise and legal training will
be h[er] undoing.” Wilkins v. Marsico, 903 A.2d 1281, 1285 (Pa. Super.
2006) (citation omitted).



                                           -3-
J-A02041-15


       Even if Brock had not waived her appeal, and if we were to presume

that she was challenging the trial court’s application of Rule 233.1 to support

its dismissal, we would deny relief.3 As the trial court noted, Pa.R.C.P. 233.1

“was promulgated to stem a noted increase in serial lawsuits of dubious

merit filed by pro se litigants disaffected by prior failures to secure relief for

injuries they perceived but could not substantiate.” Trial Court Opinion at 6

(quoting Gray v. Buonopane, 53 A.3d 829 (Pa. Super. 2012)). Rule 233.1

provides:

       Upon the filing of an action by a pro se plaintiff, a defendant may
       file a motion to dismiss a pending action provided that (1) the
       pro se plaintiff is alleging the same or related claims against the
       same or related defendants, and (2) the claims have already
       been resolved pursuant to a settlement agreement or a court
       proceeding. The new rule also gives the trial court discretion to
       bar the pro se litigant from filing further litigation against the
       same or related defendants raising the same or related claims
       without leave of court.

Pa.R.C.P. 233.1

       The trial court here noted:

       Appellant has litigated all claims regarding the funds within her
       Whole Life Insurance Policy and her attempts to collect them.
       One of her suits was fully adjudicated in a bench trial, the other
       dragged on through a year of pleadings before summary
       judgment was granted. In the instant case, despite Appellant’s
____________________________________________


3
  A challenge to the applicability of Pa.R.C.P. 233.1 presents a question of
law.    Our standard of review when considering a challenge to the
applicability of Pa.R.C.P. 233.1 is de novo. See Sigall v. Serrano, 17 A.3d
946, 949 (Pa. Super. 2011). We review an order granting a motion to
dismiss for an abuse of discretion. See id. Our scope of review in both
instances is plenary. See id.



                                           -4-
J-A02041-15


      attempts to reframe the issue in the complaint as “extrinsic
      fraud,” it is clear from the pleadings that both the issues and the
      parties are the same.

Trial Court Opinion at 7.

      Our review of the certified record, the parties’ briefs, and the lower

court’s opinion, supports the dismissal of this action and the bar to

Appellant’s future litigation without leave of the court.   Accordingly, if we

had not found waiver, we would adopt the trial court’s Rule 1925(a) opinion

as our own in support of our affirmance.

      Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/17/2015




                                     -5-